In re Hub Enterprises, Inc.; — Defendants); applying for supervisory and/or remedial writs; Office of Workers’ Compensation, No. 93-02458; to the Court of Appeal, Third Circuit, No. CW93-1517.
Granted in part; denied in part. The ruling of the hearing officer excluding the testimony of Dr. Shepherd is vacated and set aside. The testimony of Dr. Shepherd is admissible regardless of the admissibility of the videotape. Dr. Shepherd’s viewing of the videotape goes to the weight of his testimony rather than to its admissibility. Otherwise, denied.
DENNIS, J., not on panel.